Case 8:20-cv-00964-JFW-AS Document 8 Filed 10/05/20 Page 1 of 1 Page ID #:62



 1

 2

 3

 4                                                             JS-6

 5

 6

 7

 8                          UNITED STATES DISTRICT COURT

 9               CENTRAL DISTRICT OF CALIFORNIA – SOUTHERN DIVISION

10

11    JEFFREY GEDDES,                       CASE NO. SACV 20-00964-JFW(AS)

12                       Petitioner,                  JUDGMENT
13          v.

14    WESTMINISTER COURT, et. al.,

15                       Respondents.

16

17
           Pursuant to the Order Accepting Findings, Conclusions and
18

19   Recommendations of United States Magistrate Judge,

20
           IT IS ADJUDGED that the Petition is denied and dismissed
21
     without      prejudice.
22

23   DATED: October 5, 2020

24
                                              ___________    _________ ____
25                                                    JOHN F. WALTER
                                               UNITED STATES DISTRICT JUDGE
26

27

28
